Citation Nr: 1809989	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to accrued benefits in excess of $3,999, to include reimbursement of the expense of last sickness or burial.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Ryan



INTRODUCTION

The Veteran served from May 1944 to June 1946. The Veteran died in July 2010. The Appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Appellant testified before a Veterans Law Judge (VLJ). The VLJ has since left the Board. The VA informed the Appellant of the VLJ's departure, and inquired as to whether or not the Appellant wished to request another hearing. As the Appellant did not respond to the inquiry, the Board considers the matter closed.


FINDING OF FACT

1. VA paid the appellant accrued benefits of $3,999.00

2.  The competent and probative evidence is against a finding that the Appellant paid for the Veteran's last expenses for sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $3,999, to include reimbursement of the expense of last sickness or burial are not met. 38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that he is entitled to reimbursement for the payment of the Veteran's last expenses for sickness or burial. For the following reasons, the Board finds reimbursement not warranted.

Periodic monetary benefits (other than insurance and servicemembers indemnity) to which a veteran was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the time of death, and due and unpaid will, upon the death of the Veteran be paid instead to the following, in the following preferential order: (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares) or the surviving parent. See 38 C.F.R. § 3.1000(a)(1)(i-iii). In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 C.F.R. § 3.1000(a)(5).

For the purposes of accrued benefits eligibility, a "child" is denied in 38 C.F.R. § 3.57, and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18, but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death. 38 C.F.R. § 3.1000(d)(2).

In the present case, the Appellant is over the age of 23. Therefore, the Appellant is not the Veteran's "child" for the purposes of determining eligibility for VA accrued benefits. Thus, under the provisions of 38 C.F.R. § 3.1000(a)(5), the Appellant is entitled to only so much of any accrued benefit (in this case, pension benefits) as is necessary for reimbursement to him for those expenses he paid from his own funds related to the Veteran's last sickness and burial.

By way of history, the RO received the Veteran's application for pension benefits, to include a request for SMP in December 2009. In this application for benefits, the Veteran reported receiving $1,417.00 a month from the Social Security Administration (SSA) and $714 a month from a work-related pension. In the Net Worth "Cash, non-interest bearing back accounts" the Veteran reported an amount of $25,000.

In January 2010, the Veteran's representative submitted an electronic copy of the Veteran's checking account statement. The account was titled "Select Checking" and the statement was dated January 11, 2010, and included December 31, 2009 deposits of $1,417 and $721.79. The SSA and the New York State and Local Retirement System, respectively, contributed said deposits. Otherwise, as of January 8, 2010, the balance of the Veteran's checking account contained $21,349.31.

As noted above, the Veteran died in July 2010, prior to a decision on his claim for pension benefits, to include SMP.

In November 2010, the VA received the Appellant's VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary. In the section for the deceased beneficiary's surviving relatives, the box for "child or children" was checked. The Appellant listed himself, as well as his brother and sister. The Appellant's siblings and the Appellant, as noted, do not meet the definition of "child" under 38 C.F.R. § 3.57 (2014). The Appellant left blank the section of the application requesting the Appellant to list the expenses he personally for the Veteran's last sickness and burial.

In a July 2011 notice letter to the Appellant, the VA requested information from the Appellant regarding the expenses he paid on behalf of the Veteran. Later, in July 2011, the Appellant replied to the RO and submitted documents, to include a check made out to a private care facility in the amount of $3,900.00.

In an August 2011 rating decision, the RO granted the claim of entitlement to pension benefits, effective December 8, 2009 to July 22, 2010. It also granted the entitlement to SMP, for purposes of aid and attendance, effective December 8, 2009 to July 22, 2010. In the above-noted September 2011 decision letter, the RO notified the Appellant that it had awarded him an accrued benefit of $3,900. The decision letter notes, "We have approved your claim for accrued benefits. The amount paid [is] for the reimbursement of the [total care facility] (last illness expense) you paid of $3,900."  As reflected in the September 2013 statement of the case, the appellant was paid a total of 3,999, and was not entitled to an increased accrued benefits.

Since the payment from the RO, the Appellant has requested payment for additional expenses related to the Veteran's medical care. In an October 2011 VA Form 21-4148, Statement in Support of Claim, the Appellant provided an itemization of expenses totaling $25,843.99.

In a subsequent July 2012 letter to a congressional staff worker, the Appellant commented: "The documentation from the VA stated that we are entitled to the accrued benefit amount. In addition we feel that the amount requested $25,843.99 should also be included because there were additional medical expenses that were incurred while my father at the assisted living facility; this is the same type of expense as the bill of $3,900 from the [total care]facility which was paid."

In a March 2013 VA Form 9, the Appellant stated: "If the VA paid for the $3,900 expense of care from the [total care] facility why will it not pay for the care from the [assisted living]facility. The letter dated 8-31-11 states that entitlement was granted based upon him being permanently and totally disabled for the purpose of this benefit.

The Appellant further emphasized that VA had found the Veteran entitled to pension, and that the (monetary) figures that VA had used as a basis for limiting the accrued award were not accurate.

Following a thorough review of the evidence, the Board finds that the weight of the evidence is against the Appellant's claim that he used his own funds to pay for the Veteran's medical expenses in excess of the amount he has already been reimbursed. As noted above, the Appellant's application for accrued benefits does not list any expenses the Appellant paid related to the Veteran's last sickness and burial. While the Appellant was a joint account holder on the Veteran's checking account, the monies in the account appear to have been those of the Veteran's and not the Appellant's. The checking account was identified as being the Veteran's when he first applied for pension benefits in December 2009; his SSA and state pension payments were deposited into the account, and the Appellant appears to have conceded the account as being the Veteran's during his May 2014 hearing.

While it is unfortunate the Veteran died prior to his pension and SMP awards being granted, as previously discussed, the Appellant is eligible to receive an accrued benefit amount that would reimburse him for those expenses he paid with his own funds related to the Veteran's last sickness and burial. As noted in the September 2011 decision letter, the RO's grant of the Veteran's claim for pension benefits, for accrued purposes, was based on its belief that the Appellant had used his own funds to pay the $3,900 to the total care facility. However, the Appellant has not alleged that he used his own funds for this purpose. Furthermore, the $3,900 paid by the Appellant to the total care facility appears to have come from the Veteran's own checking account funds. While the check used by the Appellant includes both his and the Veteran's name (joint account), identifying numbers on the check appear to match the checking account number as is noted on the above referenced electronic copy of the Veteran's checking account statement. In other words, while the Appellant and the Veteran may have shared a joint checking account, the money in the joint checking account appears to have been all of the Veteran's own money.

In February 2015, the Board remanded the claim to the Appellant, requesting that he submit evidence demonstrating that he used his own personal funds to pay for the Veteran's medical expenses. Following the inquiry, the Appellant submitted numerous checks demonstrating payments made to the Veteran's total care facility, for prescriptions, and for other expenses relating to the Veteran's medical expenses. However, all of the submitted checks again stem from the joint checking account the Appellant shared with the Veteran; again, the identifying numbers on those checks match the original bank account used only by the Veteran. Furthermore, the Appellant merely resubmitted the same copies of checks and invoices he had already submitted to the VA. Following the Board's request for more information, the Appellant submitted no new evidence demonstrating that he used his own personal funds to pay for the Veteran's expenses.

Accordingly, as there is insufficient evidence the Appellant paid for the Veteran's last care or burial expenses from his own personal funds-and because he does not fall into any of the categories deserving accrued benefits for definitional purposes-his claim must be denied.


ORDER

Entitlement to accrued benefits in excess of $3,999, to include reimbursement of the expense of last sickness or burial is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


